This action was brought to enjoin the city of Pawhuska from letting *Page 271 
a certain paving contract, and a temporary restraining order was granted. On a hearing for a temporary injunction, the restraining order was dissolved, and a temporary injunction denied, and plaintiff in error appealed. A supersedeas bond was denied, and plaintiff in error made application to this court for bond; it was also denied. After both the trial court and the Supreme Court had refused to supersede the judgment, defendant in error let the contract for the paving.
Since the enjoining of the letting of the contract was the only relief sought, and the contract having now been let, this appeal becomes moot, and is dismissed.